DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3 are as originally presented, claims 4-13 and 18-22 have been withdrawn from consideration, claims 14, and 16-17 have been amended and claim 15 has been cancelled.

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 14, and 16-17 have been carefully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Katoh et. al. (U.S. 5630395). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ahern (U.S. 5427083) in view of Katoh et. al. (U.S. 5630395).
In re claim 1, Ahern teaches a method of controlling a two-stroke engine (“…this may be particularly desirable with respect to a two stroke cycle engine”; [Col. 3, ln 45-54])comprising: 
determining a barometric pressure (ambient pressure; [Col. 6, ln 33-36]); 
determining air intake temperature (manifold charge air temperature; [Col. 6, ln 33-36]; also see intake air temperature; [Col. 2, ln 3-11]); 
determining an exhaust manifold pressure (exhaust pressure; [Col. 6, ln 33-36]); 
determining an engine speed (engine speed; [Col. 6, ln 33-36]); 
determining a trapped air mass estimation (“…calculations can be on the basis of the actual mass of air trapped in the engine cylinder per cycle” [Col. 3, ln 45-54]) based on 
barometric pressure (as explained above), 
intake temperature (as explained above), 
engine speed (as explained above), and 
exhaust manifold pressure (as explained above); and 
generating a fuel pulsewidth (“…appropriate signal is given to the fuel injector to effect delivery for the required amount of fuel to the respective cylinders of the engine”; [Col. 7, ln 8-11]) in response to the trapped air mass estimation.
However, Ahern lacks 
determining a tuned pipe pressure.
Katoh discloses 
determining a tuned pipe pressure (“Exhaust system back pressure in the expansion chamber 43 is sensed by a sensor 71 and is outputted to the ECU 54 through a conductor 72.”; [Col. 8, ln 15-27]; fig. 1).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Ahern, to incorporate determining a tuned pipe pressure, as clearly suggested and taught by Katoh, in order to determine the fuel injection supply, both in timing and amount ([Col. 8, ln 15-27]).

In re claim 2, see claim 1 above.
In re claim 3, Ahern and Katoh teach the method of claim 1, but fails to teach determining a tuned pipe temperature and determining trapped air mass estimation based on the tuned pipe temperature.
However, the relationship between temperature and pressure of a gas (such as exhaust gas), in a confined space (such as an exhaust pipe) is well known in the art and is also routinely used by those of ordinary skill.  
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Ahern, to incorporate using an exhaust pipe temperature in the estimation of a trapped air mass, since the relationship between temperature and pressure of a gas (such as exhaust gas), in a confined space (such as an exhaust pipe) is well known in the art.

Claims 14 and 16-17 rejected under 35 U.S.C. 103 as being unpatentable over Ahern (U.S. 5427083) in view of Katoh et. al. (U.S. 5630395) and in further view of Scharfenberg (U.S. 20100036585).
In re claim 14, Ahern teaches a system comprising: 
a barometric pressure sensor generating a barometric pressure signal (ambient pressure; [Col. 6, ln 33-36]), 
an engine speed sensor generating an engine speed signal (engine speed; [Col. 6, ln 33-36]); 
an intake air temperature sensor generating an intake air temperature signal (manifold charge air temperature; [Col. 6, ln 33-36]; also see intake air temperature; [Col. 2, ln 3-11]); 
a two-stroke engine (“…this may be particularly desirable with respect to a two stroke cycle engine”; [Col. 3, ln 45-54]); 4Application No.: 16/696,198Docket No.: 6136-000361-US 
a fuel system (fuel injection system; [Col. 4, ln 53-58]) comprising 
a fuel injector ([Col. 7, ln 8-11]); and 
a controller (ECU; [Col. 1, ln 9-16]), and 
controlling the fuel injector with a fuel pulsewidth (“…appropriate signal is given to the fuel injector to effect delivery for the required amount of fuel to the respective cylinders of the engine”; [Col. 7, ln 8-11]) determined by determining 
a trapped air mass estimation in response to the barometric pressure signal (as explained above), 
the engine speed signal (as explained above) and 
the intake air temperature signal (as explained above) and 
generating a fuel pulsewidth in response to the trapped air mass estimation (as explained above).
However, Ahern is silent regarding:
a tuned pipe temperature generating a tuned pipe temperature signal;
a fuel pressure sensor, 
fuel temperature sensor
However, the relationship between temperature and pressure of a gas (such as exhaust gas), in a confined space (such as an exhaust pipe) is well known in the art and is also routinely used by those of ordinary skill.  

Katoh discloses 
determining a tuned pipe pressure (“Exhaust system back pressure in the expansion chamber 43 is sensed by a sensor 71 and is outputted to the ECU 54 through a conductor 72.”; [Col. 8, ln 15-27]; fig. 1).
Scharfenberg teaches a fuel system having, inter alia,
a fuel pressure sensor (fuel rail pressure sensor 22; [0011]), 
fuel temperature sensor (fuel temperature sensor; [0016]).

Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Ahern, to incorporate determining a tuned pipe pressure, as clearly suggested and taught by Katoh, in order to determine the fuel injection supply, both in timing and amount ([Col. 8, ln 15-27]). Further, it also would have been obvious before the effective filing date of the claimed invention to a person having 
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Ahern, to incorporate using a fuel pressure sensor, and a fuel temperature sensor in the fuel system, as clearly taught by Scharfenberg, in order to monitor the precision of the fuel system control and react in real time to changes in engine demand ([0019]).

In re claims 16-17, see claims 14 and 1-3 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747